DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I consisting of claims 1-5, 12-16, and 20 in the reply filed on 12/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-11 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.

Claim Objections
Claims 2 and 14-15 are objected to because of the following informalities:  
Claim 2 Line 8, “the sensor data” should be corrected to --sensor data--.
Claim 14 Line 4, “if the sensor data meets….”, the examiner suggests rephrasing the limitation to --when the sensor data meets…-- in order to positively claim the limitation.
Claim 15 Line 4, “if the sensor data meets….”, the examiner suggests rephrasing the limitation to --when the sensor data meets…-- in order to positively claim the limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 1-2, 5, 12-13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawell et al. (US 2009/0218858, hereinafter Lawell; already of record in the IDS), in view of Takeda et al. (US 2020/0276971, hereinafter Takeda).

Regarding claim 1, Lawell discloses:
A system comprising:
a vehicle seat including a seat portion (Fig. 2; Paragraph [0006]), the seat portion 
including:
	a seat cushion (Fig. 2 Element 22; Paragraph [0059], i.e. cushion layer);
	a seat pan, the seat cushion being at least partially supported by the seat pan (Fig. 2 Element 20; Paragraph [0059], i.e. reconfigurable structure); and
a seat frame, the seat pan being at least partially supported by the seat frame (see annotated Fig. 2b below, i.e. a seat frame exists to support a vehicle seat);
a first shape memory material member located between the seat pan and the seat frame (Fig. 2 Element 14; Fig. 2b Element 14; Paragraphs [0035]-[0036]; see annotated Fig. 2b below, i.e. a seat frame exists to support a vehicle seat),
the first shape memory material member being operatively positioned such that, when activated, the first shape memory material member engages the seat pan to cause the seat pan to  (Fig. 2 Element 14; Fig. 2b Element 14; Paragraphs [0059]-[0061] i.e. a left member and a right member); and
a second shape memory material member located between the seat pan and the seat frame (Fig. 2 Element 14; Fig. 2b Element 14; Paragraphs [0035]-[0036] and [0068], i.e. a left member and a right member),
the second shape memory material member being operatively positioned such that, when activated, the second shape memory material member engages the seat pan to cause the seat pan to tilt…( Fig. 2 Element 14; Fig. 2b Element 14; Paragraphs [0035]-[0036] and [0068]).

    PNG
    media_image1.png
    232
    256
    media_image1.png
    Greyscale



Lawell does not disclose:
…
the first shape memory material member being operatively positioned such that, when activated, the first shape memory material member engages the seat pan to cause the seat pan to tilt in a first lateral direction, whereby the seat cushion tilts in the first lateral direction; and
…
the seat pan to tilt in a second lateral direction, whereby the seat cushion tilts in the second lateral direction.
However in the same field of endeavor, Takeda teaches a tilt angle control unit is configured to increase the tilt angle of the seat surface with respect to the lateral (Abstract) and more specifically:
…
a seat frame, the seat pan being at least partially supported by the seat frame (Paragraph [0125]);
…
the first shape memory material member being operatively positioned such that, when activated, the first shape memory material member engages the seat pan to cause the seat pan to tilt in a first lateral direction, whereby the seat cushion tilts in the first lateral direction (Paragraphs [0006] and [0114], i.e. Takeda teaches tilting the seat pan in lateral directions in response to vehicle sensors. Lawell above discloses tilting a seat pan using shape memory material members in response to vehicle sensors); and
…
the second shape memory material member being operatively positioned such that, when activated, the second shape memory material member engages the seat pan to cause the seat pan to tilt in a second lateral direction, whereby the seat cushion tilts in the second lateral direction (Paragraphs [0006] and [0114], i.e. Takeda teaches tilting the seat pan in lateral 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the system of Lawell to incorporate …a seat frame, the seat pan being at least partially supported by the seat frame; …the first shape memory material member being operatively positioned such that, when activated, the first shape memory material member engages the seat pan to cause the seat pan to tilt in a first lateral direction, whereby the seat cushion tilts in the first lateral direction; and… the second shape memory material member being operatively positioned such that, when activated, the second shape memory material member engages the seat pan to cause the seat pan to tilt in a second lateral direction, whereby the seat cushion tilts in the second lateral direction, as taught by Takeda. Doing so would enable a driver to intuitively recognize a lane departure of their vehicle better than a conventional lane departure prevention assist system, which typically warns the driver of a lane departure by vibrating the steering system in response to a change in steering torque or the like, which can be difficult for the driver to intuitively recognize what the warning is about, as opposed to tilting their seat in response, as recognized by Takeda (Paragraphs [0004] and [0005]).

Regarding claim 2, the combination of Lawell and Takeda teach the system of claim 1. The combination of Lawell and Takeda further teaches:
further including:

one or more processors operatively connected to control a supply of electrical energy from the one or more power sources to the first shape memory material member and the second shape memory material member (Lawell: Paragraph [0063] and [0064]),
wherein the one or more processors are programmed to initiate executable operations comprising (Lawell: Paragraphs [0063] and [0064]):
determine, based on the sensor data acquired by one or more sensors, whether a seat activation condition is met (Lawell: Paragraphs [0063] and [0064]); and
responsive to determining that the seat activation condition is met, causing electrical energy to be supplied to one of the first shape memory material member or the second shape memory material member from the one or more power sources Lawell: Paragraphs [0063] and [0064]; Takeda Paragraphs [0006] and [0114], i.e. Lawell discloses activating both shape memory material members. Takeda teaches tilting a vehicle seat by using left and right height adjusting mechanisms independently),
whereby one of the first shape memory material member or the second shape memory material member is activated (Lawell: Paragraphs [0063] and [0064]; Takeda Paragraphs [0006] and [0114], i.e. Lawell disclose activating both shape memory material members. Takeda teaches tilting a vehicle seat by using left and right height adjusting mechanisms independently).
The motivation to combine the references is the same as for claim 1 above.

claim 5, the combination of Lawell and Takeda teach the system of claim 1. The combination further teaches:
wherein, when not activated, the first shape memory material member is slack and does not substantially engage the seat pan (Lawell: Paragraph [0068]), and
wherein, when activated, the first shape memory material member is taut and directly engages the seat pan to cause the seat pan to tilt in the first lateral direction (Lawell: Paragraph [0068]; Takeda: Paragraphs [0006] and [0114], i.e. Lawell discloses the shaped material member is taut… and the tilting and Takeda teaches specifically tilting in the lateral direction), and
wherein, when not activated, the second shape memory material member is slack and does not substantially engage the seat pan (Lawell: Paragraph [0068]), and
wherein, when activated, the second shape memory material member is taut and directly engages the seat pan to cause the seat pan to tilt in the second lateral direction (Lawell: Paragraph [0068]; Takeda: Paragraphs [0006] and [0114], i.e. Lawell discloses the shaped material member is taut… and the tilting and Takeda teaches specifically tilting in the lateral direction).	
The motivation to combine the references is the same as stated for claim 1.

Regarding claim 12, the combination of Lawell and Takeda teach the system of claim 1. Lawell further discloses:
wherein, when the first shape memory material member or the second shape memory material member is deactivated, the first shape memory material member or the second shape memory material member disengages the seat pan to cause the seat pan to substantially returns to a non-activated configuration (Paragraph [0068]),

Regarding claims 13 and 16, the claim(s) recite analogous limitations to claim(s) 1 and 2, and therefore are rejected on the same premise.

Regarding claim 20, the claim(s) recite analogous limitations to claim(s) 1 and 12, and therefore are rejected on the same premise.
Lawell further discloses:
further including:
responsive to determining that the seat activation condition is no longer met, causing one of the first shape memory material member or the second shape memory material member to be deactivated (Fig. 2b; Paragraphs [0014], [0038], and [0068], i.e. the spring causing the bolsters to return to an original state once a threshold is no longer met and actuation no longer occurs)…

Claim 3-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lawell and Takeda, as applied to claims 2 and 13 above, in view of Sugiyama (US 2016/0221475).

Regarding claim 3, the combination of Lawell and Takeda teaches the system of claim 2. The combination of Lawell and Takeda does not teach:
further including one or more sensors operatively connected to the one or more processors,

However in the same field of endeavor, Sugiyama teaches a vehicle seat apparatus includes a seat, an actuator, and a controller in which a posture control unit exercises a seat posture control over the actuator based on a lateral acceleration and a steering velocity (Abstract) and more specially: 
further including one or more sensors operatively connected to the one or more processors (Paragraph [0057]),
wherein the one or more sensors are configured to acquire sensor data about lateral acceleration, and wherein the seat activation condition is a lateral acceleration threshold (Paragraph [0059], i.e. vehicle steering velocity is vehicle speed).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the system of Lawell to incorporate further including one or more sensors operatively connected to the one or more processors, wherein the one or more sensors are configured to acquire sensor data about vehicle speed or steering wheel angle, and wherein the seat activation condition is a vehicle speed threshold or a steering angle threshold, as taught by Sugiyama. Doing so would allow for the seat to securely hold on to an occupant in the case of certain vehicle situations which require such, e.g. sudden lateral acceleration of a vehicle (Paragraphs [0004]-[0005]).

            Regarding claim 4, the combination of Lawell, Takeda, and Sugiyama teaches the system of claim 2. The combination further teaches:

            wherein the one or more sensors are configured to acquire sensor data about lateral acceleration, and wherein the seat activation condition is a lateral acceleration threshold (Sugiyama: Paragraph [0059]).
The motivation to combine the references is the same as claim 3 above.

Regarding claim 14, the claim(s) recite analogous limitations to claim(s) 1-3, and therefore is rejected on the same premise.

Regarding claim 15, the claim(s) recite analogous limitations to claim(s) 1-2 and 4, and therefore is rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. Gurule et al. (US 8827709) discloses a dynamic motion seat with at least five directions of motion for vehicle simulation (Abstract). Erhel et al. (US 2016/0325837) discloses a seat for a vehicle (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/14/2022